Citation Nr: 1753965	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  14-03 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, PA


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death on a basis other than ischemic heart disease (IHD).

2.  Entitlement to service connection for the cause of the Veteran's death based on ischemic heart disease (IHD). 


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.  He received a Purple Heart during his service as a combat veteran in Vietnam.  The Veteran died in January 1986.  The appellant in this matter is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied reopening the claim of service connection for the cause of the Veteran's death.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the claim on its merits, regardless of whether or not the Agency of Original Jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

In March 2017, the appellant appeared with her representative for a video conference hearing before the undersigned.  A transcript of the hearing is of record.  

The issues of: (1) whether new and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death on a basis other than IHD, and (2) entitlement to service connection for the cause of the Veteran's death on the basis of IHD are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND 

The Board finds that additional development is needed before the appellant's remaining claim can be decided.  

I.  New and Material Evidence for Non-IHD Claim

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a) (2012).  New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2017).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim in order to reopen.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Id. at 117-18.

Here, the Board last denied service connection for the cause of the Veteran's death in July 1989. 

The evidence of record in July 1989 consisted of the Veteran's service treatment records, private medical records, the Veteran's autopsy report, the Veteran's discharge papers, post-service police reports, a December 1969 VA examination, and testimony from hearings held in March 1987 and November 1987.  The evidence indicated that the Veteran was service connected for residuals from a gunshot wound to the left gluteal area and abdominal scars.  The reports indicate that the Veteran drank heavily.  The Veteran's medical history included episodes of uncontrolled hypertension and hepatic dysfunction.  The Veteran's autopsy lists his cause of death as fatty metamorphosis of the liver due to chronic ethanol abuse and had gross findings of: cardiomegaly, moderate; occlusive coronary atherosclerosis, mild; arteriolonephrosclerosis; fatty metamorphosis of the liver; chronic gastritis; bilateral hemorrhagic edema of the lungs; and pulmonary edema.

The March 2017 hearing testimony appears to be the only new evidence of record potentially related to a non-IHD claim.  The testimony was related to the Veteran's cardiac conditions to support a claim of service-connection for IHD.  However, the Board notes that documents appear to be missing from the record on the Veterans Benefits Management System (VBMS).  Specifically, neither the December 2011 claim nor the VA-9 filed after the most recent Statement of the Case (SOC) are associated with the record.  Based on the March 2014 certification of appeal and the March 2017 hearing testimony, the Board believes that both the claim and the VA-9 should appear on the record.  The Board acknowledges that additional documents may also be absent from VBMS.  Accordingly, the Board will remand this matter and instruct the AOJ to ensure that the record on VBMS is complete. 




II.  IHD Claim

The Veteran's March 1986 autopsy report included findings of moderate cardiomegaly and mild occlusive coronary atherosclerosis, but is silent as to whether those maladies caused or contributed substantially or materially to the Veteran's death.   

At the March 2017 hearing, the appellant indicated that she would be filing a comprehensive evaluation from a physician that included an opinion regarding the presence of IHD.  No such filing has been made.  Currently, there is no documentation on the record linking the significant conditions from the Veteran's autopsy to IHD and finding that IHD caused or contributed substantially or materially to the Veteran's death.  As previously noted, documents appear to be missing from VBMS.  Therefore, the Board will remand this matter and instruct the AOJ to ensure that the record on VBMS is complete.

The Board notes that the RO did not obtain a medical opinion as to whether the Veteran's moderate cardiomegaly and mild occlusive coronary atherosclerosis was a form of IHD and whether it caused or contributed substantially or materially to the Veteran's death.  The VA's duty to assist includes obtaining a medical opinion when such an opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012).  The Board finds that a VA medical opinion is necessary to ascertain whether the cause of the Veteran's death was at least as likely as not (50 percent or greater probability) incurred or aggravated by active service or was due to the service-connected disabilities.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds that the claim on appeal must be remanded to the AOJ in order to obtain an adequate medical opinion. 



Accordingly, the case is REMANDED for the following actions:

1.  Review the paper files and upload all missing documents, including the December 2011 claim and the most recent VA-9, on to VBMS.

2.  Arrange for the Veteran's records to be reviewed by an appropriate VA specialist.  The electronic claims file must be reviewed by the medical provider and the report should note that review.  The medical provider should respond to the following:

a)  At the time of his death, did the Veteran have ischemic heart disease?

b)  If ischemic heart disease is found, the medical provider is asked to express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ischemic heart disease caused or contributed substantially or materially to his death.  The medical provider should specifically review the Veteran's March 1986 autopsy report and note whether the cardiac disabilities listed therein constitute IHD, to specifically include moderate cardiomegaly and mild occlusive coronary atherosclerosis. 

A complete rationale for all opinions expressed should be set forth in the reviewer's report. If the medical provider cannot provide a rationale without resorting to speculation, the reviewer should explain why it is not possible to provide an opinion.

3.  Then, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the appellant and the appellant's representative.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


